Title: Editorial Note on Franklin’s Accounts, 1783
From: 
To: 


The following previously identified accounts cover the period of this volume: VI and VII (XXIII, 21); XVII (XXVI, 3); XIX and XXII (XXVIII, 3–4); XXV, XXVII, and XXVIII (XXXII, 3–4); XXX (XXXVI, 3); and XXXI (XXXVIII, 3). We offer here a summary of items that have not found a place elsewhere in our annotation but that provide insights into Franklin’s private and public life.
Account XVII (Franklin’s Private Accounts with Ferdinand Grand, XXVI, 3) reveals, as usual, a variety of personal and household transactions. On January 31 Franklin ordered Grand to remit 4,800 l.t. to Benjamin Vaughan. No request for this sum survives, though one of several requests from Benjamin’s brother does. M. “Sikes,” undoubtedly the optician and scientific instrument dealer H. Sykes, presented a bill for 300 l.t. 4 s. on February 1, which Grand paid three days later. Mlle Chaumont and Brunel the carpenter both provided unspecified services. A request for payment from Gabriel-Louis Marignac, Benjamin Franklin Bache’s tutor, was accepted on March 20. Jean L’Air de Lamotte, Franklin’s secretary, received 380 l.t. on February 27 and 193 l.t. on April 1. Franklin’s servant Arbelot received 150 l.t. on March 3. Jacques Finck, the new maître d’hôtel, was paid 600 l.t. on February 18 for expenses not summarized in his monthly bill.
Franklin was credited on January 21 with interest of 4,800 l.t. arising from his shares in the caisse d’escompte.
Account XXV (Account of Postage and Errands, XXXII, 3) was at this time being kept by L’Air de Lamotte. Franklin received letters and packets almost daily, for which he paid postage. The most costly packet by far was the one delivered on February 19, which required a payment of 83 l.t. On two occasions in April, Franklin hired carriages to distribute Libertas Americana medals. William Temple Franklin franked a packet containing another medal that was sent by post. On April 28 and 29, contrary to usual practice, loans were recorded in this account to three Americans who had escaped from British prisons. We presume that L’Air de Lamotte was the one who authorized those expenditures, and that it was he who took the trip by carriage noted on May 8 both to obtain from Ferdinand Grand the funds for those prisoners, and to settle an account “for the public” with the bookseller Pissot. Finck and Bonnefoÿ the gardener each submitted bills for errands, which were paid. Those bills are interfiled in the account, as are the itemized bills of Berthelot the postman.
Account XXVII (Accounts of the Public Agents in Europe, XXXII, 4) records quarterly salary payments of 360 l.t. to L’Air de Lamotte in January and April. William Temple Franklin’s quarterly payment of 1,800 l.t. was issued on April 8. On April 30 Franklin received 43,750 l.t., salary for the previous three quarters at 14,583 l.t. 6 d. 8 s. per quarter. Franklin ordered Grand to pay John Jay 20,000 l.t. on March 11. On April 17 the Nantes firm of Schweighauser & Dobrée was reimbursed 2,796 l.t. for “sundry disbursements” made by Pitot Duhellés, their agent in Morlaix, on behalf of the 138 Americans who had arrived from Plymouth aboard the cartel Molly.
Account XXXI (Jacques Finck’s Accounts of Household Expenditures, XXXVIII, 3) provides the most detailed glimpse into Franklin’s larder that we have had since the Household Accounts of 1779 (Account XXI, XXVIII, 3). Among the meats, fish, songbirds, fowl, vegetables, fruits, spices, nuts, pasta, dairy goods (including heavy cream for making ice cream), condiments, wine, spirits, coffee, and chocolate, Finck also records household staples such as ice, wood, candles, writing paper, and kitchenware. He pays wages and a wine allowance to the cook, M. La Marque, and buys milk, cream, and fine herbs from Mlle Chaumont; otherwise, his suppliers and the household staff are listed only by function. Pots were mended, wood was stacked, water was carried, dishes were washed. In February Finck purchased a pair of three-branch silver candelabras and a pair of smaller ones, a bucket for washing feet, and enough cloth and ribbons to make 50 aprons and 80 dishcloths. In April, on an unspecified date, he paid the expenses of bringing from the customs house two large books that had arrived from England.
